        Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



                                )
In the Matter of the            )
Federal Bureau of Prisons’      )
Execution Protocol Cases        )
                                )                            Case No. 19-mc-0145 (TSC)
LEAD CASE: Roane et al. v.      )
Barr                            )
                                )
                                )
THIS DOCUMENT                   )
RELATES TO:                     )
                                )
ALL CASES                       )




                PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE

       Plaintiffs in this matter – excluding Plaintiffs Nelson, Holder and Vialva – hereby

respond to the Court’s Order to Show Cause, dated August 18, 2020. Plaintiffs do not oppose

Plaintiff Nelson’s motion for entry of final judgment as to Count II of the Amended Complaint,

although Plaintiffs reserve the right to move to alter or amend said judgment under Fed. R. Civ.

P. 59(e), and otherwise to seek reconsideration of the Court’s order dismissing Count II. See ECF

No. 193.

Dated: August 19, 2020                       Respectfully submitted,

                                             /s/ Shawn Nolan
                                             Shawn Nolan, Chief, Capital Habeas Unit
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             (215) 928-0520
                                             shawn_nolan@fd.org
                                             timothy_kane@fd.org

                                             Counsel for Plaintiff Jeffrey Paul
        Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 2 of 7




Paul F. Enzinna                                 Alex Kursman, Assistant Federal Defender
D.C. Bar No. 421819                             Shawn Nolan, Chief, Capital Habeas Unit
Ellerman Enzinna PLLC                           Federal Community Defender Office, E.D.
1050 30th Street, NW                            Pa.
Washington, DC 20007                            601 Walnut Street, Suite 545 West
202.753.5553                                    Philadelphia, PA 19106
                                                Telephone – 215-928-0520
Counsel for Plaintiff James H. Roane, Jr.       Email – alex_kursman@fd.org

Amy Karlin                                      Counsel for Plaintiff Alfred Bourgeois
Interim Federal Public Defender
Celeste Bacchi                                  Joseph Luby, Assistant Federal Defender
Jonathan C. Aminoff                             Federal Community Defender Office, E.D.
Deputy Federal Public Defenders                 Pa.
321 E. Second Street                            601 Walnut Street, Suite 545 West
Los Angeles, CA 90012                           Philadelphia, PA 19106
(213) 894-2854                                  Telephone – 215-928-0520
                                                Email – joseph_luby@fd.org
Counsel for Plaintiff Julius O. Robinson
                                                Counsel for Plaintiff Chadrick Fulks
Joshua C. Toll
D.C. Bar No. 463073                             Amy Lentz (DC Bar No. 990095)
King & Spalding LLP                             Steptoe & Johnson, LLP
1700 Pennsylvania Avenue, N.W.                  1300 Connecticut Avenue NW
Washington, DC 20006                            Washington, DC 20036
(202) 737-8616                                  202.429.1350
jtoll@kslaw.com                                 Email - alentz@steptoe.com

Margaret O’Donnell                              Counsel for Plaintiff Orlando Hall
P.O. Box 4815
Frankfort, KY 40604                             Donald P. Salzman (D.C. Bar No. 479775)
(502) 320-1837                                  Charles F. Walker (D.C. Bar No. 427025)
mod@dcr.net                                     Steven M. Albertson (D.C. Bar No. 496249)
                                                Skadden, Arps, Slate, Meagher & Flom LLP
Counsel for Plaintiff Anthony Battle            1440 New York Avenue, N.W.
                                                Washington, D.C. 20005
Ginger D. Anders (Bar No. 494471)               (202) 371-7983
                                                donald.salzman@skadden.com
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
                                                Counsel for Plaintiff Corey Johnson
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard
                                            2
       Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 3 of 7




Gerald W. King, Jr.                      Frederick R. Gerson
Ga. Bar No. 140981                       VSB #39968
Jeffrey Lyn Ertel                        Bank of America Center
Ga. Bar No. 249966                       1111 East Main Street, 16th Floor
FEDERAL DEFENDER PROGRAM, INC.           Richmond, Virginia 23219
101 Marietta Street, Suite 1500          (804) 482-1121
Atlanta, Georgia 30303                   fgerson@dagglaw.com
404-688-7530
(fax) 404-688-0768                       Counsel for Plaintiff Richard Tipton, III
Gerald_King@fd.org
Jeff_Ertel@fd.org                        Evan Miller (DC Bar # 219310)
                                         Vinson & Elkins LLP
Stephen Northup                          2200 Pennsylvania Avenue, NW
VSB #16547                               Suite 500 West
Troutman Sanders LLP                     Washington, D.C. 20037
P.O. Box 1122                            (202) 639-6605
Richmond, Virginia 23218-1122            (202) 478-1815 (fax)
(804) 697-1240                           emiller@velaw.com
(fax) (804) 698-5120
steve.northup@troutmansanders.com        Counsel for Plaintiff Bruce Webster




                                     3
        Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 4 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Ethan P. Davis                                   Columbia
 Civil Division, U.S. Department of Justice       (202) 252-6605
 (202) 616-4171                                   Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                  Jean Lin
 Robert J. Erickson                               Civil Division, Department of Justice
 US Department of Justice                         (202) 514-3716
 (202) 514-2841                                   Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Cristen Cori Handley
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 305-2677
 (202) 737-8616                                   Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Paul F. Enzinna
 Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                          (202) 753-5553
 MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Brandon David Almond
                                                  TROUTMAN SANDERS LLP
                                                  (202) 274-2864
                                                  Email: brandon.almond@troutmansanders.com
      Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 5 of 7




Gerald Wesley King, Jr.                   Donald P. Salzman
FEDERAL DEFENDER PROGRAM, INC.            SKADDEN, ARPS, SLATE, MEAGHER &
(404) 688-7530                            FLOM LLP
Email: gerald_king@fd.org                 (202) 371-7983
Charles Fredrick Walker                   Email: Donald.salzman@skadden.com
SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                                  Steven M. Albertson
(202) 371-7000                            SKADDEN, ARPS, SLATE, MEAGHER &
Email: Charles.Walker@skadden.com         FLOM LLP
                                          (202) 371-7112
Alexander C. Drylewski                    Email: Steven.Albertson@skadden.com
SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                                  Craig Anthony Harbaugh
(212) 735-2129                            FEDERAL PUBLIC DEFENDER, CENTRAL
Email: Alexander.Drylewski@skadden.com    DISTRICT OF CALIFORNIA
(*pro hac vice application forthcoming)   (213) 894-7865
                                          Email: craig_harbaugh@fd.org
Celeste Bacchi
OFFICE OF THE PUBLIC DEFENDER             Alexander Louis Kursman
Capital Habeas Unit                       OFFICE OF THE FEDERAL COMMUNITY
(213) 894-1887                            DEFENDER/EDPA
Email: celeste_bacchi@fd.org              (215) 928-0520
                                          Email: Alex_Kursman@fd.org
Jonathan Charles Aminoff
FEDERAL PUBLIC DEFENDER,                  Kathryn B. Codd
CENTRAL DISTRICT OF CALIFORNIA            VINSON & ELKINS LLP
(213) 894-5374                            (202) 639-6536
Email: jonathan_aminoff@fd.org            Email: kcodd@velaw.com

Billy H. Nolas                            Robert E. Waters
FEDERAL COMMUNITY DEFENDER                KING & SPALDING LLP (202) 737-0500
OFFICE FOR THE EDPA                       Email: rwaters@velaw.com
(215) 928-0520
Email: Billy_Nolas@fd.org                 Yousri H. Omar
                                          VINSON & ELKINS LLP
*Jeanne Vosberg Sourgens                  (202) 639-6500
VINSON & ELKINS LLP                       Email: yomar@velaw.com
(202) 639-6633
                                          *William E. Hoffman, Jr.
William E. Lawler, III                    KING & SPALDING LLP
VINSON & ELKINS LLP                       (404) 572-3383
(202) 639-6676
Email: wlawler@velaw.com                  Mark Joseph Hulkower
                                          STEPTOE & JOHNSON LLP
                                          (202) 429-6221
                                          Email: mhulkower@steptoe.com
      Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 6 of 7




Evan D. Miller                            Robert A. Ayers
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6401
Email: EMiller@velaw.com                  Email: rayers@steptoe.com

Margaret O’Donnell                        Robert L. McGlasson
(502) 320-1837                            MCGLASSON & ASSOCIATES, PC
Email: mod@dcr.net                        (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Abigail Bortnick
KING & SPALDING LLP                       Sean D. O’Brien
(202) 626-5502                            PUBLIC INTEREST LITIGATION CLINIC
Email: abortnick@kslaw.com                (816) 363-2795
                                          Email: dplc@dplclinic.com
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-8164                            FEDERAL COMMUNITY DEFENDER
Email: mherrington@steptoe.com            OFFICE, EDPA
                                          (215) 928-0520
Amy J. Lentz                              Email: shawn_nolan@fd.org
STEPTOE & JOHNSON LLP
(202) 429-1320                            Joseph William Luby
Email: Alentz@steptoe.com                 FEDERAL PUBLIC DEFENDER/EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: joseph_luby@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Pieter Van Tol
(410) 444-1500                            HOGAN LOVELLS US LLP
Email: garyeproctor@gmail.com             (212) 918-3000
                                          Email: Pieter.Vantol@hoganlovells.com
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Jonathan Jeffress
EASTERN DISTRICT OF ARKANSAS              KAISER DILLON, PLLC
(501) 324-6144                            (202) 640-4430
Email: Scott_Braden@fd.org                Email: Jjeffress@kaiserdillon.com

Amy Gershenfeld Donnella                  Andrew Moshos
FEDERAL COMMUNITY DEFENDER                MORRIS NICHOLS ARSHT & TUNNELL
OFFICE FOR THE EDPA                       LLP
(215) 928-0520                            (302) 351-9197
Email: amy_donnella@fd.org                Email: Amoshos@mnat.com

David Victorson                           Alan E. Schoenfeld
(202) 637-5600                            WILMER CUTLER PICKERING HALE &
HOGAN LOVELLS US LLP                      DORR LLP
Email: David.Victorson@hoganlovells.com   (212) 937-7294
                                          Email: Alan.Schoenfeld@wilmerhale.com
       Case 1:19-mc-00145-TSC Document 202 Filed 08/19/20 Page 7 of 7




 John D. Beck                           Kathryn Louise Clune
 HOGAN LOVELLS US LLP                   CROWELL & MORING LLP
 (212) 918-3000                         (202) 624-5116
 Email: john.beck@hoganlovells.com      kclune@crowell.com

 Amelia J. Schmidt                      Jennifer M. Moreno
 KAISER DILLON, PLLC                    OFFICE OF THE PUBLIC FEDERAL
 (202) 869-1301                         DEFENDER, DISTRICT OF ARIZONA
 Email: Aschmidt@kaiserdillon.com       (602) 382-2718
 Norman Anderson                        Jennifer_moreno@fd.org
 KAISER DILLON PLLC
 (202) 640-2850                         Ginger Dawn Anders
 nanderson@kaiserdillon.com             MUNGER, TOLLES & OLSON LLP
                                        (202) 220-1107
 Jennifer Ying                          Ginger.anders@mto.com
 MORRIS NICHOLS ARSHT & TUNNELL
 LLP                                    *Jonathan S. Meltzer
 (302) 658-9300                         MUNGER, TOLLES & OLSON LLP
 Email: Jying@mnat.com                  (202) 220-1100

 Andres C. Salinas                      *Brendan Gants
 WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
 DORR LLP                               (202) 220-1100
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   Timothy Kane
                                        FEDERAL COMMUNITY DEFENDER
 *Ryan M. Chabot                        OFFICE, EDPA
 WILMER CUTLER PICKERING HALE &         (215) 928-0520
 DORR LLP                               Email: timothy_kane@fd.org
 (212) 295-6513

 Dale Andrew Baich
 OFFICE OF THE FEDERAL PUBLIC
 DEFENDER
 (602) 382-2816
 Dale_Baich@fd.org


Dated: August 19, 2020                   /s/ Shawn Nolan
                                         Shawn Nolan
                                         Chief, Capital Habeas Unit
                                         Federal Community Defender Office, E.D. Pa.
                                         601 Walnut Street, Suite 545 West
                                         Philadelphia, PA 19106
                                         (215) 928-0520
                                         shawn_nolan@fd.org
